United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bossier City, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1260
Issued: September 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2007 appellant filed a timely appeal of the Office
Compensation Programs’ merit decision dated January 18, 2007 finding that
established an injury on September 27, 2006 causally related to her federal
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
case.

of Workers’
she had not
employment.
merits of this

ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an injury in the performance of duty on September 27, 2006.
FACTUAL HISTORY
On December 1, 2006 appellant, then a 26-year-old letter carrier, filed a traumatic injury
claim alleging that on September 27, 2006 she stepped into a hole while delivering mail in the
performance of duty resulting in pain to her left knee. On the reverse of the form, her supervisor,
Gina L. Jones, disputed appellant’s claim. In response to the question of whether appellant was
injured in the performance of duty, Ms. Jones replied, “Not on the date of September 27, 2006, I

was in the presence of the employee for the entire time the employee was on the clock and no
injury was observed or reported.”
Appellant submitted a narrative statement asserting that, “On or about September 27,
2006 I stepped in a hole that was covered by leaves and grass….” She alleged that she
immediately experienced sharp pain in her left leg, but ignored it. Appellant’s left knee pain
increased the evening and night of September 27, 2006 and she sought medical treatment the
following day, September 28, 2006. Ms. Jones responded on December 1, 2006 and noted that
appellant informed her that she was undergoing knee surgery and that her injury was job related.
She noted that on September 27, 2006 she had performed a full office count and full street
observation of appellant. Ms. Jones stated, “At no time during the full street observation did I
observe [appellant] slip, trip or fall due to a hole in the ground covered with leaves. I walked the
entire route with her….”
In a letter dated December 15, 2006, the Office requested additional factual and medical
evidence from appellant regarding the date and place of the employment incident. The Office
informed appellant that Ms. Jones disputed her claim and allowed her 30 days for a response.
By decision dated January 18, 2007, the Office denied appellant’s claim finding that she
had not submitted sufficient factual evidence to establish that the employment incident occurred
at the time, place and in the manner alleged.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
The Office’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.4 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
1

Following the Office’s January 18, 2007 decision, appellant submitted additional new evidence. As the Office
did not consider this evidence in reaching a final decision, the Board may not review the evidence for the first time
on appeal. See 20 C.F.R. § 501.2(c).
2

5 U.S.C. §§ 8101-8193.

3

Donald W. Wenzel, 56 ECAB ___ (Docket No. 05-146, issued March 12, 2005).

4

20 C.F.R. § 10.5(ee).

2

first be determined whether a “fact of injury” has been established. The employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. An employee has the burden of establishing the
occurrence of an injury at the time, place and in the manner alleged, by the preponderance of the
reliable, probative and substantial evidence. An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that the employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action. An employee has not met his
burden of proof where there are such inconsistencies in the evidence as to cast serious doubt
upon the validity of the claim.5
ANALYSIS
Appellant alleged that she injured her left knee in the performance of duty on
September 27, 2006 when she stepped in a hole while delivering mail in the performance of duty.
She stated that she sought medical treatment for her left knee pain on September 28, 2006.
However, appellant did not submit any medical evidence dated September 28, 2006 to
substantiate her claim. Her supervisor disputed her claim, noting that she accompanied appellant
on September 27, 2006 throughout her entire mail route. Ms. Jones stated that appellant did not
“trip, slip or fall” while delivering her route on September 27, 2006. Appellant has not
submitted sufficient evidence to establish that she actually experienced the employment incident
at the time, place and in the manner alleged given that her supervisor walked her delivery route
with her and denied that appellant took any misstep. She failed to substantiate her allegation that
she sustained an employment incident on September 28, 2006 and the Office properly denied her
claim.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
sustained an employment incident on September 27, 2006 as alleged, and that therefore, the
Office properly denied her claim.

5

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 19, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

